Citation Nr: 0031150	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-06 018	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Medical and 
Regional 
Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from June 28, 1967 to October 
4, 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO), which denied entitlement to 
service connection for a bilateral foot disorder.  


REMAND

The service entrance examination report, dated in June 1967, 
shows that the veteran's feet, lower extremities and 
musculoskeletal system were normal.  On the accompanying 
medical history, the veteran indicated that he had had foot 
trouble, bone, joint or other deformity and a history of 
broken bones.  The examiner noted the veteran's history of 
fractured bones in the right foot, recovered.  Approximately 
10 days after entry he was seen in the foot clinic for 
bilateral tendinitis.  Thereafter, treatment records, dated 
from July to August 1967, show continuing treatment for foot 
pain.  Later in July 1967 the diagnoses were contusion of the 
os calcis, bilaterally, and fracture of the os calcis, 
bilaterally.  At that time it was considered that the 
injuries were incurred in the line of duty, due to continuous 
marching and drilling.  Treatment records of the Marine Corps 
Recruit Depot in San Diego, California also indicate that on 
July 19, 1967, the veteran underwent X-ray examination of 
both heels, and findings were reported as early stress 
fractures of both os calcis.  The X-rays are not of record.  
An orthopedic referral note, dated on August 30, 1967, notes 
that the veteran had provided a photocopy of a letter from 
his private physician who had treated him for foot problems 
prior to service.  The letter has not been associated with 
the records.  An August 31, 1967, clinical note indicates 
that the veteran's back and feet were X-rayed.  These X-rays 
are not of record.

A Medical Board Report of September 1967 reflects that the 
veteran acknowledged foot pain for several years, having 
consulted an orthopedic specialist six years previously and 
wearing corrective shoes.  He reported the difficulty to the 
recruiter but was advised to have a trial of duty.  During 
duty X-rays had revealed bilateral bilateral stress fractures 
of the os calcis.  Physical examination revealed pes cavo 
varus, bilaterally, as well as clawing of the toes.  The 
Medical Board concluded that the veteran did not meet the 
minimum standards for enlistment or induction and that the 
disability was not incurred in or aggravated by service.  He 
was administratively separated from service in October 1967, 
due to bilateral talipes cavus.  

In a statement in support of the claim, dated in November 
1997, and accompanying  authorization form, the veteran 
stated that he had been treated by Dr. M. at St. Vincent 
Hospital in Indianapolis, Indiana, from 1958 to 1967.  Dr. M. 
had passed away, and he went to no other doctors.  The 
veteran indicated that a letter from Dr. M. was of record.  
No letters or records of treatment from Dr. M. have been 
provided, and the veteran stated that he did not know how to 
find his records.  However, it does not appear that an 
attempt has been made to secure records from St. Vincent 
Hospital.    

On VA examination in November 1999, the examiner stated that 
he had reviewed the veteran's service medical records.  He 
acknowledged the in-service diagnoses of pes cavus and heel 
stress fractures, but noted that the reports of X-ray 
examination were not associated with the claims folder.  The 
examiner stated that heel stress fractures are a result of 
trauma and that the veteran's high arch foot made him a good 
candidate for this type of injury.  While the examiner opined 
that the veteran's complaints were probably not related to 
his injuries during service, he stated that viewing the 
original X-rays would greatly assist in making that 
determination.  

VA has a duty to assist the veteran in developing facts 
pertinent to his claim, including medical examination.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)).  The VA should also ensure that adequate 
attempts are made to associate the veteran's complete service 
medical records with the claims file.  See 38 U.S.C.A. § 5103 
(West 1991); Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the complete clinical records 
associated with the veteran's 
hospitalization and treatment at the 
Dispensary, Marine Corps Recruit 
Department, in San Diego, California, 
from June 1967 to September 1967.  The 
records should include X-ray films of the 
veteran's feet, any reports of X-ray 
examination and any copies of letters 
from private physicians submitted by the 
veteran showing pre-service evaluation 
and treatment for a foot disorder.  The 
RO should request such from all 
appropriate official sources, to include 
Balboa Naval Hospital.  The RO's attempt 
should be documented in the claims file, 
along with any responses, negative or 
positive.  If the RO is unable to obtain 
such records, it should so notify the 
veteran in accordance with the provisions 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A)).  

2.  The RO should also request that the 
veteran provide an authorization for 
release of medical records pertaining to 
the post-service treatment he received at 
St. Vincent Hospital in Indianapolis, 
Indiana.  If an authorization is provided 
which includes information sufficient to 
locate the hospital, the RO should obtain 
a copy of the complete treatment records.

3.  The RO should then schedule the 
veteran for an examination by a 
specialist in orthopedics to whom the 
claims file must be made available.  The 
examiner must review the file, including 
the service medical records, and examine 
the veteran.  Any indicated diagnostic 
studies should be performed, to include 
X-ray examination.  The examiner should 
identify all current foot disorders and 
their etiology, to include whether they 
are congenital, developmental or 
acquired.  After reviewing the narrative 
portion of this remand and the claims 
folder, including the service medical 
records, the examiner should comment as 
to whether any current foot disability is 
as likely as not related to the foot 
complaints noted in service.  The 
examiner should also specifically state 
(a) whether the veteran has bilateral pes 
cavus; (b) if so, whether such is 
congenital in nature and would have 
preexisted service; (c) whether bilateral 
pes cavus is a defect or disease; (d) 
whether any preexisting bilateral pes 
cavus was permanently aggravated in 
service and, if so, whether any such 
aggravation was beyond the normal 
progression of the disorder; and (e) 
whether there are any current residuals 
of any foot fractures reported in 
service, and, if so, the nature of those 
residuals.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report, which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

4.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the decision remains adverse, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The veteran need 
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


